DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 5/6/2022 has been fully considered. Claims 8-9, 11-12 and 14-15 are withdrawn, claim 7 is cancelled and claims 1-6 and 8-15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro et al (EP 2 974 870) in view of Yoshimura et al (EP 3 467 064).

Regarding claim 1, Yasuhiro discloses a tape cassette (paragraph [0009]) comprising a print tape having a thickness in a thickness direction and a width in a width direction (Fig. 10 #211; paragraph [0049]), wherein the print tape comprises a transparent film portion (Fig. 10 #1031; paragraph [0050]), a colored layer having a width smaller than the width of the transparent film portion (Fig. 10 #1032; paragraph [0050]) and a release sheet (Fig. 10 #1035; paragraph [0051]) and an ink ribbon (Fig. 9 #206; paragraph [0047]) comprising a print ink layer (Fig. 9 #206B; paragraph [0047]) and a transparent ink layer (Fig. 9 #206C; paragraph [0047]) disposed on a film base (Fig. 9 #206A; paragraph [0047]).
The print tape reads on the claimed tape. The transparent film portion reads on the claimed transparent base layer. The colored layer reads on the claimed background layer. The release sheet reads on the claimed release layer. The print ink layer and transparent ink layer reads on the claimed ink to be transferred to the tape. The colored layer, transparent film portion and release sheet laminated in order from top to bottom reads on the claimed background layer, transparent base layer and release layer laminated in a recited order in the thickness direction of the tape as claimed in claim 2.

Yasuhiro does not appear to explicitly disclose the tape cassette comprising a transparent cover film bonded to the tape and ink from the ink ribbon transferred to the transparent cover film to form an image only in a region corresponding to the background layer in the width direction.

However, Yoshimura discloses a tape cartridge (paragraph [0015]) comprising ink being transferred to the print receiving tape during production of a print label (paragraph [0019]) and the print receiving tape being transparent (paragraph [0016]).
Yoshimura does not appear to explicitly disclose the image only formed in a region corresponding to the background layer in the width direction.
However, it would have been obvious to one of ordinary skill in the art to print the image in the region corresponding to the background layer in the width direction because one would do so to provide a desired design or appearance on the tape.

It would have been obvious to one of ordinary skill in the art having the teachings of Yasuhiro and Yoshimura before him or her, to modify the tape cassette of Yasuhiro to include the transparent print receiving tape and function of transferring ink to the print receiving tape of Yoshimura for the tape cassette of Yasuhiro because having the required print receiving tape with ink transferred thereon provides a tape cassette with an aesthetically pleasing appearance while providing a cover layer (paragraph [0003] of Yoshimura).

Regarding claim 2, Yasuhiro discloses the tape cassette (paragraph [0009]) comprising a print tape having a thickness in a thickness direction and a width in a width direction (Fig. 10 #211; paragraph [0049]), wherein the print tape comprises a transparent film portion (Fig. 10 #1031; paragraph [0050]), a colored layer having a width smaller than the width of the transparent film portion (Fig. 10 #1032; paragraph [0050]) and a release sheet (Fig. 10 #1035; paragraph [0051]) and an ink ribbon (Fig. 9 #206; paragraph [0047]) comprising a print ink layer (Fig. 9 #206B; paragraph [0047]) and a transparent ink layer (Fig. 9 #206C; paragraph [0047]) disposed on a film base (Fig. 9 #206A; paragraph [0047]).
The colored layer, transparent film portion and release sheet laminated in order from top to bottom reads on the claimed background layer, transparent base layer and release layer laminated in a recited order in the thickness direction of the tape.

Regarding claim 3, Yasuhiro discloses the tape cassette comprising the colored layer having a widthwise edge aligned with the widthwise of the print tape (Fig. 10; paragraph [0049]) and a transparent adhesive tape provided adjacent to the colored layer (Fig. 10; paragraph [0049]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro et al (EP 2 974 870) in view of Yoshimura et al (EP 3 467 064) in further view of Akaiwa et al (US 2004/0208682).

Yasuhiro and Yoshimura are relied upon as described above.

Regarding claim 4, Yasuhiro and Yoshimura do not appear to explicitly disclose the tape cassette comprising the background layer provided at an intermediate region with respect to the width of the tape in the width direction and the intermediate region excluding both widthwise edges.

However, Akaiwa discloses a tape cartridge (paragraph [0002]) comprising a print tape comprising a print region excluding both widthwise edges (paragraph [0126]).
The print region reads on the claimed background layer provided at an intermediate region with respect to the width of the tape in the width direction and the intermediate region excluding both widthwise edges.

It would have been obvious to one of ordinary skill in the art having the teachings of Yasuhiro, Yoshimura and Akaiwa before him or her, to modify the tape cassette of Yasuhiro and Yoshimura to include the print region of Akaiwa for the colored layer of Yasuhiro because having the required configuration provides a print tape that can be easily and accurately attached without displacing the base point (paragraph [0126] of Akaiwa).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kurashina (US 7,357,585) in view of Yoshimura et al (EP 3 467 064).

Regarding claim 10, Kurashina discloses a printing tape comprising a recording tape layer comprising a print recording piece and a cut off piece (Abstract) and a translucent tape layer (Abstract) and the half-cuts being longitudinal for the cut-off pieces and being transverse for the half-cur margins (Fig. 7A-7D #82 and #83; col. 9, lines 5-17).
The translucent base layer reads on the claimed transparent base layer. The cut-off piece reads on the claimed release layer. The half-cuts read on the claimed release layer being formed with a break line extending in a longitudinal direction and the break line being a liner series of slits , the break line dividing the release layer into a first region and a second region with respect to the width of the tape.

Kurashina does not appear to explicitly disclose the printing tape comprising a transparent cover film bonded to the tape and an ink ribbon containing ink to be transferred to the transparent cover film.

However, Yoshimura discloses a tape cartridge (paragraph [0015]) comprising ink being transferred to the print receiving tape during production of a print label (paragraph [0019] and the print receiving tape being transparent (paragraph [0016]).
Yoshimura does not appear to explicitly disclose the image only formed in a region corresponding to a first region of the release layer in the width direction.
However, it would have been obvious to one of ordinary skill in the art to print the image in the region corresponding to a first region of the release layer in the width direction because one would do so to provide a desired design or appearance on the tape.

It would have been obvious to one of ordinary skill in the art having the teachings of Kurashina and Yoshimura before him or her, to modify the printing tape of Kurashina to include the transparent print receiving tape and function of transferring ink to the print receiving tape of Yoshimura for the printing tape of Kurashina because having the required print receiving tape with ink transferred thereon provides a tape cassette with the desired appearance and protection (paragraph [0003] of Yoshimura).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro et al (EP 2 974 870) in view of Kawaguchi et al (US 5,593,241).

Regarding claim 13, Yasuhiro discloses a tape cassette (paragraph [0009]) comprising a print tape comprising a transparent film portion (Fig. 10 #1031; paragraph [0050]) and a release sheet (Fig. 10 #1035; paragraph [0051]).

Yasuhiro do not appear to explicitly disclose a cover film comprising a transparent film and a heat sensitive layer bonded to the tape.

However, Kawaguchi discloses a colored label comprising a transparent film (col. 4, lines 48-60) and a heat sensitive coloring agent disposed thereon (col. 4, lines 48-60).
Kawaguchi does not appear to explicitly disclose the printing being configured to be performed on the heat-sensitive layer only in a region corresponding to the printing region of the tape in the width direction.
However, it would have been obvious to one of ordinary skill in the art to for printing to be configured to be performed on the heat-sensitive layer only in a region corresponding to the printing region of the tape in the width direction because one would do so to provide a desired design or appearance on the tape.


It would have been obvious to one of ordinary skill in the art having the teachings of Yasuhiro and Kawaguchi before him or her, to modify the tape cassette of Yasuhiro to include the transparent film and heat sensitive layer of Kawaguchi for the print tape of Yasuhiro because having the required colored label allows for black figures and characters in order to be identified (col. 5, lines 9-13 of Kawaguchi).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Yasuhiro and Yoshimura do not disclose the transparent base layer, the background layer and the release layer laminated in the recited order as claimed in claim 5 and the width of the background layer being equal to or greater than one-half the width of the base layer in the width direction as claimed in claim 6 in combination with the other limitations of the claims.
In regard to claim 5, the layer order in Fig. 10 of Yasuhiro is colored layer, transparent film portion and release sheet in this order, which reads on background layer, transparent base layer and release layer. This would not read on the claimed order of transparent base layer, background layer the release layer. It would not be obvious to one of ordinary skill in the art to adjust the order to have the background layer come after the transparent base layer as there is no rationale to arrive at the claimed configuration.
In regard to claim 6, Yasuhiro discloses that the colored layer is 1/3 the width of the print tape or transparent film portion. It would not be obvious to one of ordinary skill in the art to adjust the width of the colored layer in Yasuhiro to be greater than one half the width of the transparent film portion as there is no rationale to change the width in such a way in order to arrive at the claimed configuration.

Response to Arguments
Applicant’s arguments, see page 8, filed 5/6/2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn. 

Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive.

Applicants argue that there would be no motivation to combine Yasuhiro and Yoshimura.

The Examiner disagrees and notes that one of ordinary skill in the art would provide the transparent print receiving tape of Yoshimura having ink transferred thereon from the ink ribbon onto the tape of Yasuhiro in order to provide a print tape having a transparent cover film.
In regard to Yoshimura not explicitly disclosing the image only formed in a region corresponding to the background layer in the width direction.
It would have been obvious to one of ordinary skill in the art to print the image in the region corresponding to the background layer in the width direction because one would do so to provide a desired design or appearance on the tape.

Applicants argue that modifying Yasuhiro with the alleged teaching from Yoshimura would have resulted in a defective device.

The Examiner disagrees and notes that both Yasuhiro and Yoshimura are tape cassettes. The only difference between the process and device of both references is Yasuhiro has the ink from the ink ribbon transferred on the print tape whereas the ink from the ink ribbon in Yoshimura is transferred onto a transparent print receiving tape which is then transferred onto another tape. Yoshimura teaches an intermediate step of transferring ink from the ink ribbon to a print receiving tape and an intermediate device of using a thermal head to transfer ink to a print receiving tape. Including this extra component would not result in a defective device.

Applicants argue that Akaiwa does not cure the deficiencies of Yasuhiro and Yoshikawa.

The Examiner disagrees and notes that Akaiwa is a teaching reference used to teach a print region excluding widthwise edges.

However, note that while Akaiwa does not disclose all the features of the present claimed invention, Akaiwa is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a print region excluding widthwise edges, and in combination with the primary reference, discloses the presently claimed invention. 

Applicants argue that there is no need for to provide a transparent cover film in Kurashina.

The Examiner disagrees and notes that one of ordinary skill in the art would include the transparent cover film Yoshimura onto the tape of Kurashina in order to provide a desired design or appearance of the article.
Also, the cover film in Kurashina is provided on an opposite side of the printed pattern whereas the transparent print receiving tape having ink transferred from the ink ribbon is attached to an side on which a background layer is formed.
Providing the claimed print receiving tape of Yoshimura would protect the printed pattern that has been transferred thereon and provide a desired design and appearance of the article.
Thus, it would have been obvious to one of ordinary skill in the art to combine Yoshimura with Kurashina.

Applicants argue that there is no motivation to combine Yasuhiro and Kawaguchi.

The Examiner disagrees and notes that it would have been obvious to include the cover film of Kawaguchi onto the tape the Yasuhiro in order to provide a desired design or appearance for a tape.
It would have been obvious to one of ordinary skill in the art to print the image in the region corresponding to the background layer in the width direction because one would do so to provide a desired design or appearance on the tape.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785